 

Exhibit 10.1

 

Second AMENDMENT

TO THE

ALLIQUA BIOMEDICAL, INC. 2014 LONG-TERM INCENTIVE PLAN

 

 

This SECOND AMENDMENT TO THE ALLIQUA BIOMEDICAL, INC. 2014 LONG-TERM INCENTIVE
PLAN (this “Amendment”), effective as of June 23, 2017, is made and entered into
by Alliqua BioMedical, Inc., a Delaware corporation (the “Company”). Terms used
in this Amendment with initial capital letters that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Alliqua BioMedical,
Inc. 2014 Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time;

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of Common Stock that may be issued under the Plan as set forth in Article
5 of the Plan by an additional four million (4,000,000) shares of Common Stock;
and

 

WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for approval.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan, the Company hereby
amends the Plan as follows:

 

1.       Section 5.1 of the Plan is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following new Section 5.1:

 

5.1       Number Available for Awards. Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is nine million five hundred
thousand (9,500,000) shares, of which one hundred percent (100%) may be
delivered pursuant to Incentive Stock Options. Subject to adjustment pursuant to
Articles 11 and 12, the maximum number of shares of Common Stock with respect to
which Stock Options or SARs may be granted to an Executive Officer during any
calendar year is one hundred fifteen thousand (115,000) shares of Common Stock.
Shares to be issued may be made available from authorized but unissued Common
Stock, Common Stock held by the Company in its treasury, or Common Stock
purchased by the Company on the open market or otherwise. During the term of
this Plan, the Company will at all times reserve and keep available the number
of shares of Common Stock that shall be sufficient to satisfy the requirements
of this Plan.

 

2.       Except as expressly amended by this Amendment, the Plan shall continue
in full force and effect in accordance with the provisions thereof.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 



  ALLIQUA BIOMEDICAL, INC.                 By:  /s/ Brian M. Posner       Name:
Brian M. Posner
Title: Chief Financial Officer

 

 

 

 